Citation Nr: 1433485	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-48 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression, also claimed as anxiety and insomnia.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for an ankle disorder.  

4.  Entitlement to service connection for an articulation disorder.  

5.  Entitlement to service connection for a knee disorder.  

6.  Entitlement to service connection for fatigue and low energy.  

7.  Entitlement to service connection for cervical disc herniation with mild cervical cord impingement, claimed as cervical and neck problems.  

8.  Entitlement to service connection for carpal tunnel syndrome, claimed as a hand grip condition.  

9.  Entitlement to service connection for muscle spasms.  

10.  Entitlement to service connection for lumbar multilevel degenerative disc disease (DDD) with herniation at L4-L5 and L5-S1, claimed as a back condition.  

11.  Entitlement to service connection for radiculopathy, L-S.  

12.  Entitlement to service connection for a neuropathy disorder.  

13.  Entitlement to service connection for diabetes mellitus.  

14.  Entitlement to service connection for hypertension.  

15.  Entitlement to service connection for hyperlipidemia.  

16.  Entitlement to service connection for gastrointestinal reflux disease.  

17.  Entitlement to service connection for irritable bowel syndrome (IBS).  

18.  Entitlement to service connection for diverticulitis.  

19.  Entitlement to service connection for a hip disorder.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to February 1987.  He also reports subsequent reserve service.  

This appeal comes to the Board of Veterans' Appeals from February 2010 and April 2010 decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  

The Board has reviewed the Veteran's physical claims file and electronic records maintained in the Virtual VA system, including records of VA treatment between February 2002 and October 2012.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

The issue of entitlement to service connection for sleep apnea has been raised by the record, specifically within a June 2014 statement by the Veteran, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to service connection for major depression, an ankle disability, a knee condition, hemorrhoids, cervical disc herniation, carpal tunnel syndrome, muscle spasms, lumbar DDD, radiculopathy, neuropathy, diabetes mellitus, hypertension, and gastrointestinal reflux disease, and a hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by an articulation disorder.  

2.  The Veteran does not have a current disability manifested by symptoms of fatigue and low energy.  

3.  Hyperlipidemia is not a disease or injury that may be considered a disability for VA compensation purposes.  

4.  The Veteran does not have IBS.  

5.  The Veteran does not have diverticulitis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an articulation disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  The criteria for service connection for fatigue and low energy are not met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

3.  Hyperlipidemia is not a disability for VA purposes which warrants service connection.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection for IBS are not met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  

5.  The criteria for service connection for diverticulitis are not met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with proper notice letters in September 2009 and January 2010, prior to an initial adjudication of his claims on appeal.  

Regarding the duty to assist, VA has obtained service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records, and associated such records with the Veteran's claims file.  To the extent that service treatment records and SSA disability records are incomplete, the Board has remanded several of the Veteran's claims for additional development in that regard.  As to the remaining claims decided herein, the Board finds that any such deficiencies are harmless; as discussed further below, the Veteran does not meet the threshold criteria of a current disability for the service connection claims decided herein.  

The Board acknowledges the Veteran's assertion in his December 2010 VA Form 9 that VA has not fulfilled its duty to assist by failing to provide him with VA examinations in connection with his claims and therefore, the relevant decisions are "void ab initio."  Indeed, the Veteran has not been provided with a VA medical examination in connection with the appeals decided herein; however, a VA examination or opinion is not required in this instance.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be shown below, there is no competent, probative evidence that the Veteran has any of the following disabilities:  articulation, fatigue/low energy, IBS, or diverticulitis.  Additionally, hyperlipidemia is not a disability for VA compensation purposes.  

To the extent the Veteran has reported the above symptoms that he contends are associated with the claimed disabilities, the Board finds that he is not competent as a layperson to provide such diagnoses, which require medical expertise.  Thus, his statements alone do not trigger VA's duty to obtain a medical examination or opinion.  Regarding these claimed disabilities, the Veteran is not competent to assess that his symptomatology meets the criteria of diagnosed disabilities.

The Board also acknowledges that a private physician stated in August 2009 that the Veteran's gastric problems "are more probable than not associated to his problems and in consequence service connected."  The Board points out that this conclusory statement is unsupported by any rationale and does not contain a formal diagnosis of a gastric condition, such as IBS or diverticulitis.  Therefore, its probative value is limited and indeed, outweighed by the evidence discussed herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, the Board finds that VA examinations are not warranted for the claims decided herein regarding the above conditions.  38 C.F.R. § 3.159(c)(4).  

Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed such that no further notice or development is required regarding the claims decided herein; therefore, the Board will proceed with appellate review.  



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  


II.A.  Articulation Disorder

The Veteran claims entitlement to service connection for an articulation disability.  

A review of the evidence of record, including VA treatment records, private treatment records, and SSA disability records, shows that they do not contain evidence of an articulation or hip disability.  

A private treatment record from August 2009 documents the Veteran's reported history including an in-service injury where a generator fell on him, and the private physician opined that "direct damage to articulations" could be present due to such an injury.  

VA treatment records from 2009 document some painful range of motion of the Veteran's upper and lower extremities, while subsequent VA treatment records document that musculoskeletal range of motion was intact.  There is no documented diagnosis or treatment of an articulation disability within VA treatment records during the claim period.  

The Veteran is competent to report symptoms, including pain, swelling, crepitus, and limited motion, as he experiences them with his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board notes that, pain, in and of itself, is not a disability due to disease or injury and, therefore, cannot be granted service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that mere symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  For entitlement to compensation, the evidence must show the existence of a current disability due to disease or injury, and in the absence of an identified disease or injury, service connection may not be granted.  See id.  

Further, the Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Veteran is not competent to diagnose disabilities of articulation or hips.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise, and he is not competent to provide a diagnosis to be attributed to his competent and credible symptomatology statements.  

Because disabilities of articulation are not diagnosed by unique and readily identifiable features, such a disability does not involve a simple identification that a layperson, such as the Veteran, is competent to make.  As stated above, the Veteran is competent to report symptoms that he can observe such as pain and crepitus; however, he is not competent to make a medical diagnosis based upon such symptoms alone.  Therefore, the Veteran's statements regarding the claimed articulation disabilities are found to lack competency.  

To the extent that the August 2009 private physician noted articulation damage could be present, the Board finds such an opinion to be inadequate to establish a current disability, as it is speculative and unsupported by any clinical data or a medical rationale.  See generally, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, articulation is defined as a "joint" or "a place of junction between two different parts or objects."  See Dorland's Illustrated Medical Dictionary (Dorland's) 161 (32nd ed. 2012).   To the extent that an articulation problem is manifested by problems with the Veteran's joints, the Board points out that it has herein remanded the Veteran's orthopedic claims for further development.    

Thus, the objective evidence of record indicates that the Veteran does not have an articulation disorder due to disease or injury at any time during the pendency of his claim.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  Where competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  In the instant case, service connection for the claimed disabilities must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  

For the foregoing reasons, service connection is not warranted for an articulation disorder.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Fatigue/Low Energy

The Veteran claims entitlement to service connection for fatigue and low energy.  The Board finds, however, that these are mere symptoms, not disabilities due to disease or injury.  Moreover, the record contains no competent evidence of a medical diagnosis associated with these symptoms.  

Mere symptoms without underlying diagnoses do not constitute ratable disabilities.  See Sanchez-Benitez, supra.  The Board does not dispute the Veteran's allegations of experiencing fatigue and low energy, as he is competent to comment on such readily apparent manifestations.  See Layno, 6 Vet. App. 465.  But such symptoms have not been competently attributed to an underlying diagnosis, such as chronic fatigue syndrome, which the Board finds requires medical expertise given the complexity of finding a nexus between a formal diagnosis and observable symptomatology.  See Jandreau, 492 F.3d 1372.  

Moreover, VA treatment records through August 2012 contain numerous instances where a review of systems was conducted; however, fatigue is not indicated as being present, and no treatment or diagnosis has been assessed with regard to fatigue or low energy. 

For the foregoing reasons, service connection is not warranted for fatigue and low energy.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



II.D.  Hyperlipidemia

The Veteran claims entitlement to service connection for hyperlipidemia.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's, supra, at 883.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, supra.  As hyperlipidemia does not constitute a disability due to disease or injury, service connection for hyperlipidemia cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hyperlipidemia, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


II.E.  IBS & Diverticulitis

The Veteran claims entitlement to service connection for irritable bowel syndrome (IBS) and diverticulitis.  

An August 2009 private treatment record documents the Veteran's report of IBS and diverticulosis; however, the physician did not subsequently diagnose either condition.  To the extent that the private physician stated the Veteran's gastric problems "are more probable than not associated to his problems and in consequence service connected," the Board points out that this conclusory statement is unsupported by any rationale and does not contain a formal diagnosis of a gastric condition, such as IBS or diverticulitis.  Therefore, its probative value is limited and indeed, outweighed by the evidence discussed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from its reasoning).  

VA treatment records contain no complaints, treatment, or diagnosis of IBS or diverticulitis.  Regular gastrointestinal examinations revealed consistently negative results, with isolated constipation or abdominal pain as discussed below.  The Veteran also regularly denied a personal history of inflammatory bowel disease.  

A February 2010 progress note documents the Veteran's reported history of IBS; however, the physician documented no medical record findings of IBS as reported.  A January 2012 progress note specifically documents that no diverticuli were present at the time.  

In May 2012, the Veteran complained of lower quadrant abdominal pain and constipation.  The physician assessed lower quadrant abdominal pain compatible with painful diverticular disease.  He prescribed a stool softener and noted the Veteran's reported history of diverticulosis and a prior colonoscopy in 2004 that showed a spastic colon.  

The Board acknowledges the May 2012 VA physician that the Veteran's reported abdominal pain was compatible with diverticular disease; however, the Board finds that this does not equate to a diagnosis of the claimed conditions of IBS or diverticulitis, as a diagnosis of either condition was not made at the time of the above notation.  

In the absence of proof of a current disability due to disease or injury, there can be no valid claim for service connection.  Brammer, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for IBS and diverticulitis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


ORDER

Entitlement to service connection for an articulation disorder is denied.  

Entitlement to service connection for fatigue and low energy is denied.  

Entitlement to service connection for hyperlipidemia is denied.  

Entitlement to service connection for irritable bowel syndrome (IBS) is denied.  

Entitlement to service connection for diverticulitis is denied.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claims of entitlement to service connection for major depression, an ankle disorder, a knee disorder, hemorrhoids, cervical disc herniation, carpal tunnel syndrome, muscle spasms, lumbar DDD, radiculopathy, neuropathy, diabetes mellitus, hypertension, gastrointestinal reflux disease, and a hip disorder.  Specifically, VA must afford the Veteran a VA orthopedic examination and obtain Social Security Administration (SSA) disability records, service treatment records from the Veteran's reported reserve duty service, and updated VA treatment records.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's remaining claims.  


I.  VA Orthopedic Examination

A partial SSA decision letter from July 2003 documents the Veteran has left knee arthralgia.  

VA treatment records from March 2006 and September 2006 document the Veteran presented with moderate and mild cervicodorsal spasms, respectively.  

A private treatment record from August 2009 documents that the Veteran presented with muscle spasms, painful range of motion of the ankles and he reported that his ankles bothered him when he had to stand or walk for long periods of time.  The Veteran also reported pain, swelling, clicking, and a catching sensation in his knees, and that his left knee was more bothersome than his right.  The physician noted that degenerative problems of the Veteran's neck and back cause problems with the Veteran's hips, knees, ankles, radiculopathy, and neuropathy.  He further opined that the Veteran's back, neck, knee, and ankle problems were related to his military service, including an in-service injury.  

Given the above, the Board finds that the Veteran should be afforded a VA examination regarding his orthopedic claims of an ankle disability, a knee condition, cervical disc herniation, muscle spasms, lumbar DDD, radiculopathy, and neuropathy.  The medical evidence of record indicates that such disabilities, or persistent or recurrent symptoms of such disabilities, may be associated with the Veteran's service; however, there is insufficient competent medical evidence for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, remand for a VA orthopedic examination is warranted in this instance.  


II.  SSA Disability Records

Where VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  
 
Of record is a partial SSA decision letter from July 2003 which finds that the Veteran met the SSA disability requirements as of November 2001 through September 2006.  However, there are no additional SSA disability records currently associated with the claims file.  The records associated with such a claim would likely contain information regarding the Veteran's occupational capacity and diagnosed disabilities; therefore, there is a reasonable possibility that they may be relevant to the remaining claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As such, VA must contact the SSA to obtain a complete copy of any SSA disability records regarding the Veteran, including all adjudications, the supporting medical treatment and other records underlying any adjudication, and the results of any continuing disability reviews.  


III.  Reserve Service Treatment Records

The Veteran's May 2010 notice of disagreement (NOD) requests that VA consider service treatment records from the Veteran's reserve service.  A September 2009 request was made to the National Personnel Records Center (NPRC) via PIES (Personnel Information Exchange System) to obtain the Veteran's medical and dental service treatment records; however, the request was limited to the Veteran's period of active duty from October 1983 to February 1987.  There is no indication that a request was made concerning a subsequent period of reserve service.  Yet, the Veteran has reported a period of reserve duty service following his release from active duty in February 1987.  Further, this is consistent with his DD Form 214 that reflects a reserve obligation term date of October 1989.  Therefore, the Board finds that VA has an obligation to confirm the Veteran's reported reserve service and to obtain any records pertaining to this service, as they may be pertinent to the remaining claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


III.  VA Treatment Records

Finally, ongoing VA treatment records should also be obtained on remand, as the most recent VA treatment records associated with the claims file are dated in October 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication and the medical and other records underlying any adjudication for disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Contact the National Personnel Records Center (NPRC), or any other records repository deemed appropriate, and request verification of the dates of the Veteran's reserve service, including all periods of active duty for training and inactive duty for training, as well as any service treatment records corresponding to those periods of reserve service.  All efforts to obtain reserve service records should be fully documented, and a negative response must be provided if such records are not available.  

3.  Obtain any outstanding VA treatment records dated from October 2012 to the present.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

4.  Only after the above records development has been completed, afford the Veteran a VA orthopedic examination regarding his claimed orthopedic disabilities.  The entire claims file should be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After a physical examination of the Veteran, the examiner is asked to offer an opinion as to the existence of any current orthopedic disability, including but not limited to:  an ankle disability, a knee condition, cervical disc herniation, muscle spasms, lumbar DDD, radiculopathy, and neuropathy, and whether any such disability is at least as likely as not (a 50 percent probability or greater) etiologically related to the Veteran's active military service, to include the Veteran's report of an in-service injury when a generator fell on him.  

The examiner must also specifically consider, and comment upon, the August 2009 private medical opinion, reconciling their opinions as necessary.  

The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.  If the VA examiner cannot provide an opinion without resorting to speculation, the examiner should so state and then provide a complete rationale for why the requested opinion would require such speculation.  

5.  Thereafter, readjudicate the remaining issues on appeal, conducting any additional development, including a VA examination(s), as warranted regarding the remaining claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and afford him an appropriate opportunity to respond.  Thereafter, return these matters to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


